 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11

12   LEONARD RANSOM, JR.,                                Case No. 1:11-cv-01709-LJO-EPG (PC)
13                                        Plaintiff, ORDER GRANTING DEFENDANTS’
                                                     APPLICATION TO EXCEED PAGE LIMIT
14                v.                                 FOR MOTION FOR SUMMARY
                                                     JUDGMENT
15
     DANNY HERRERA and RICKY
16   BRANNUM,
17                                     Defendants.
18

19        The Court, having considered Defendants’ request to exceed the page limitation for a

20   motion for summary judgment, and good cause having been found:

21        IT IS HEREBY ORDERED that Defendants’ request to file a brief of thirty pages is

22   granted.

23
     IT IS SO ORDERED.
24

25      Dated:   December 5, 2018                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                     1
                                                                      Order (1:11-cv-01709-LJO-EPG (PC))
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
         Order (1:11-cv-01709-LJO-EPG (PC))
